Citation Nr: 1144864	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-46 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Tennessee Valley Health Care System 
in Nashville, Tennessee


THE ISSUE

Entitlement to travel pay for fee-basis treatment authorized by the Tennessee Valley Health Care System in Nashville, Tennessee, between January 2008 and February 2009, for treatment of service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 decision letter issued by the Tennessee Valley Health Care System in Nashville, Tennessee, a medical facility of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed. 


FINDINGS OF FACT

1.  Between January 2008 and February 2009, the Veteran received multiple authorized fee-basis treatments for service-connected disability.

2.  The Veteran did not file a claim for travel pay within 30 calendar days from completion of any fee-basis treatment provided to him for service-connected disability between January 2008 and February 2009.  


CONCLUSION OF LAW

The criteria for travel pay for treatments of service-connected disability received between January 2008 and February 2009 have not been met.  38 U.S.C.A. § 111 (West 2002); 38 C.F.R. § 70.20(a) (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to travel pay for travel to fee-basis treatments for treatment of service-connected disability between, January 2008 and February 2009, that were authorized by the Tennessee Valley Health Care System (TVHS) in Nashville, Tennessee.  During his hearing, held in August 2010, he conceded that he did not file for the claimed travel within 30 days of completion of any of the treatments.  However, he asserted that he had previously been reimbursed for fee-basis travel authorized by TVHS on a number of occasions despite not having filed within the 30-day time limit.  He argued that because VA had previously provided him with travel pay, despite not being in compliance with the 30-day time limit, VA had established a "precedent."  He further argued that his claim should be granted under the principle of equitable relief.  In this regard, he argued that he was misled by a VA employee, that VA employees failed to return his calls, and that he was not furnished with notice of the relevant regulation prior to the denial of his claim.  

Generally, VA beneficiary travel is a payment for travel expenses incurred in the United States to help veterans and other persons obtain care or services from the Veterans Health Administration.  38 U.S.C.A. § 111 (West 2002); 38 C.F.R. § 70.10(a) (2011).   

Persons eligible for beneficiary travel payments include veterans who travel to or from a VA facility or VA-authorized health care facility in connection for the following reasons or under the following circumstances: 1) treatment for a service-connected disability, regardless of the disability rating; or, 2) treatment for any disability, provided that the Veteran has a service-connected disability rated at 30 percent or more; or, 3) a scheduled compensation and pension examination; or, 4) if the Veteran receives pension under 38 U.S.C. 1521; or, 5) if the Veteran's annual income does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C. 1521; or, 6) if, under certain circumstances, the Veteran is unable to defray the expenses of that travel.  38 U.S.C.A. § 111 (West 2002); 38 C.F.R. § 70.10(a) (2011).  

The claimant must apply for payment of beneficiary travel within 30 calendar days after completing beneficiary travel that does not include a special mode of transportation.  38 C.F.R. § 70.20(a) (2011).  

In a letter to his Congressman, dated in April 2009 (which was subsequently forwarded to the RO), the Veteran essentially stated that he had not been reimbursed for mileage incurred for appointments to fee-basis care authorized by the Mountain View VA health care facility.  He stated that he had previously been paid for such travel to outpatient fee doctors he had seen in Knoxville, but that the VA employee he had usually worked with was no longer with VA, and he has had difficulties getting paid ever since.   

In a letter to his Congressman, dated in June 2009 (which was subsequently forwarded to the RO), the Veteran stated that he was being treated by VA's Knoxville health care facility, to include treatment at various private doctors and therapists on a fee-basis.  Specifically, he reported receiving allergy shots and dental work, and dermatology services, on a fee basis.  He indicated he was having difficulty getting travel pay.  

In a letter, dated July 24, 2009, the RO notified the Veteran that it had received an inquiry from his Congressman's office regarding mileage reimbursement, that a VA employee had contacted him on July 23rd and July 24th and informed him that claims for reimbursement for travel expenses must be made within 30 calendar days after the travel is completed.  He was notified that he was eligible for travel reimbursement for seven outpatient visits (these seven visits, which took place on March 6, 2009 or later, are not in issue; see RO's letter, dated July 31, 2009, discussed infra).  

In a letter to his Congressman, dated July 31, 2009 (which was subsequently forwarded to the RO), the Veteran indicated that he disagreed with the RO's July 24, 2009 letter.  The Veteran indicated that he had received a copy of the electronic Code of Federal Regulations ("e-CFR data"), but that he was unsure of when the applicable law had passed.  He stated that he had previously been paid for over 40 visits, between 2005 and 2008, despite not being in compliance with the 30-day time limit.  He stated that he wanted travel pay for 35 visits that he made between January 2008 and February 2009 to University General Dentistry, Dr. M.M., and Dr. G (exact dates omitted).   

In a letter from the RO to the Veteran's Congressman, dated July 31, 2009, the RO stated that the Veteran is eligible to receive travel reimbursements for visits made to fee-based providers that are authorized by VA TVHS when such travel is claimed with 30 calendar days after the travel is completed, and that there was no record of receiving any requests directly from the Veteran for travel reimbursement of his fee visits during 2009, until the Veteran's letters to his Congressman were received from his office.  The RO stated that since the Veteran had initially notified his Congressman's office of his claim on April 6, 2009, any fee visits authorized by TVHS within 30 days prior to that date would be considered valid.  The RO stated that it appeared that there had been seven visits during that period, and that payment had been approved for those seven visits.    

In a letter from the RO to the Veteran's Congressman, dated August 28, 2009, the RO stated that the Veteran had inadvertently been paid travel reimbursements for past visits, but that the government was not bound by any agent's or employee's acts which were contrary to governing statute or regulations.  The letter states that VA's Central Office had been contacted, and that it had been clarified and confirmed that VA has no authority to provide authorized travel reimbursement when application is not made within the 30 calendar-day limitation, even though there may have been an oversight in the past.  Therefore, it was not a discretionary issue, and TVHS was without authority to pay for the claimed visits.  

In a letter from the RO to the Veteran's Congressman, dated September 23, 2009, the RO essentially repeated the points it made in its August 28, 2009 letter.  

In this case, there does not appear to be any question of whether or not the Veteran is an eligible person who may receive beneficiary travel pay, or whether the claimed visits were authorized by TVHS.  The sole issue is whether he may receive travel pay despite failing to file his claim within 30 calendar days of completing these treatments.  However, the Veteran has conceded that he did not file for the claimed travel within 30 days of completion of any of the fee-basis treatments.  Under 38 C.F.R. § 70.20(a), he is not entitled to travel pay for the claimed treatments of service-connected disability, completed between January 2008 and February 2009, because he did not apply for payment of beneficiary travel within 30 calendar days after completing beneficiary travel.  See 38 C.F.R. § 70.20(a).  Accordingly, the claim lacks legal merit, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

To the extent that the Veteran may have received improper travel payments from the RO in the past, that he received some incorrect information from RO personnel, and that he was not notified of the applicable regulation prior to the denial of his claim, "bad advice" from VA personnel is not a basis for an award of benefits, and even assuming arguendo that VA had a duty to provide him with notice of the applicable regulation, this is not a basis to grant his claim.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate actions or advice by VA personnel do not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits").  Furthermore, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429   (1992); Office of Personnel Management  v. Richmond, 496 U.S. 414 (1990).  Accordingly, the claim must be denied.   

As a final matter, the VCAA does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. whether the Veteran filed for the claimed travel within 30 days of completion of any of the fee-basis treatments), are not in dispute and whether the Veteran is entitled to travel reimbursement is wholly a matter of interpretation of the pertinent statute and regulations.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


